UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

Makela_S. Jol Iv

 

 

(In the space above enter the full name(s) of the plaintiff(s))

H OME Paners 0 £ COMPLAINT
Amenc aA Jury Trial: DO Yes No

(check one)

federal promonah7

—

HP Fennsy Wanla LIC 4

 

 

HPA- Borvower- MS ~ 7
i E-MAILEp

CoO = ye

 

 

 

 

(In the space above enter the full name(s) of the defendant(s). If you
cannot fit the names of all of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part I. Addresses should not be included here.)

IL Parties in this complaint:

A. List your name, address and telephone number. If you are presently in custody, include your identification
number and the name and address of your current place of confinement. Do the same for any additional
plaintiffs named. Attach additional sheets of paper as necessary.

Plaintiff Name Va Kela S . Sol | cf
Street Address 2 KUAGSTON Ter i
County, City ASTONY DA \Y 0 [ Y

State & Zip Code

Telephone Number (y [ () as | S- Sl D Y

 

 

Rev. 10/2009
B. List all defendants. You should state the full name of the defendants, even if that defendant is a government
agency, an organization, a corporation, or an individual. Include the address where each defendant can be
served. Make sure that the defendant(s) listed below are identical to those contained in the above caption.
Attach additional sheets of paper as necessary.

Defendant No. 1 Name Hh Ome [2 O /- tnevS af Amen Co

Street Address | 2) §. KIVeWIEW Ra is
County, City Ch LCAGO, | L (20lo OL

State & Zip Code

Defendant No. 2 Name h HP Penn NY / Voll / a LL C A
Street Address l OO Gtet. S 0 it) OT ‘Lot
County,city CHIC AC, IL “DOA

State & Zip Code

Defendant No. 3 Name HPA- p 0 Vv oUutr— MI S A
Street Address 120 S. RI Ve. V VI Ws [A] VO /
County, City Ch! IQ 0, LL (200 O a

 

 

 

 

 

 

 

 

 

State & Zip Code
Defendant No. 4 Name

Street Address

County, City

State & Zip Code
Il. Basis for Jurisdiction:

Federal courts are courts of limited jurisdiction. Only two types of cases can be heard in federal court: cases
involving a federal question and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a
case involving the United States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. §
1332, a case in which a citizen of one state sues a citizen of another state and the amount in damages is more than
$75,000 is a diversity of citizenship case.

A, wie the basis for federal court ingot (check all that apply)
Federal Questions Diversity of Citizenship

B. If the basis for ‘Maes is Federal ve (i what HN yy erie statutory or treaty right j {i at

() ner DIC Delaware (ih (enicval |W Sclichov
Chg i hove. MAclIChor Hod Si SILC

Ons ue dhe eae v Nave me Siang Def nse

LPICOYYES
@ rae bagi an

 

 

 

 

 
 

 

What

 

 

Cc. If the basis for jurisdiction is Diversity of Doris wi i is the state of citizenship of each party?

Plaintiffs) state(s) of citizenship pen Nsy ian J2-
Defendant(s) state(s) of citizenship Cn (AY 0)

Il. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
include further details such as the names of other persons involved in the events giving rise to your claims. Do not
cite any cases or statutes. If you intend to allege a number of related claims, number and set forth each claim in a

separate paragraph. Attach additional sheets of paper as necessary.
Pennsy {Van

A. Where did the events giving rise to your claim(s) occur?

 

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

an [aoa
Fe 2 ON Or About May /ApRul 2024. —
Ou

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

teoanre OF Delawave, Media, PA pvesided
Ver Daa EVdenhaw Urahng Veleteoal
NONn—vay men 62 vent Leet
lov tne _a fe SC. AH OV EY |
=TVTe oa beChayvanm SPCC (21lY
wrod | ACOVESSCS INIS QuespAm pth CUA,
ONdante t+nat onthoen Cowld oSsillyY
Coy toY AV Clee, Wh eo onan of!
VLON=PX unui pL unt feo tris Red)
ad gare Pbarvh fF Ay as AG HYynted Kesey
“| TMA, and deéoeate tN wWwic
DOUITOA. Kecaun of atnevel Br
nC MS AGAINSE (ne todktvr!_ Mand are.
nas elarrd *Mt famuUdy WM _ opp0siN MW
Anite Upc foeclovanow lous ne
sewn, | — LOO CA | het NACH =anN Vest $ |

 

 

 

Rev. 10/2009 -3-
 

IV. Injuries:

If you sustained injuries related to the events alleged above, describe them and state what medical treatment, if any,

eseeET TEEASE physica arc ona Co/
COPULEDY Lee |g fA |

you required and

 

 

I

od
(Ones af COUN - fool Pere 70 Pca hast

7

(tats of epic Hh papacy

 

 

 

 

 

 

 

 

Vv. Relief:

State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and
the basis for such compensation.

go SS

CLISNIKT_lotrawave CoN, PX TIVaTIMDNoO

 

 

 

 

 

 

 

 

QL (— Py Sy Loy tJ

TOHE Fj
foo™N LY ry. ri L
ptr Che ovartornn ae rotated

 

 

 

\A/ Fr

i-ne_peaaiqen ns} Gud 1, 20
LAY. - | zc]
UD) renun oe a fora fi ASS OCUILED

A

with -aatetchornt: yaa mit ie

KS

 

 

 

 

Rev. 10/2009 -~-4-
I declare under penalty of perjury that the foregoing is true and correct.

Signed this O

JWAb , 20 of

 

 

MalingAdivent\2EZ cinypioa i)
TOMA OY 5

f . f
Telephone Number ¥ ( O 5 }S S | os 4
Fax Number (ifyou have

E-mail Address bs |\p rt ar E boyy

 

 

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint. Prisoners must also
provide their inmate numbers, present place of confinement, and address.

For Prisoners:

I declare under penalty of perjury that on this day of ,20 , lam delivering
this complaint to prison authorities to be mailed to the Clerk’s Office of the United States District Court for the

Eastern District of Pennsylvania.

Rev. 10/2009

Signature of Plaintiff:

 

Inmate Number

 
Important Privacy Notice

Federal Rule of Civil Procedure 5.2 prohibits litigants in a non-habeas proceeding from
submitting documents that contain personal information. Unless the Court orders otherwise,

personal identifying information in Court filings must be limited as follows:

¢ Social security numbers, taxpayer-identification numbers, and financial account numbers
must include only the last four digits (¢.g., xxx-xx-1234)

e Birth dates must include the year of birth only (e.g., xx/xx/2000)
¢ Names of persons under the age of 18 must be indicated by initials only (e.g., A.B.)

You are responsible for protecting the privacy of this information in your filings. If your
documents, including attachments, contain any information that does not comply with this rule,
please black out that information before sending your documents to the Court.
JS 44 (Rev. 10/20)

I. (a) PLAINTIFFS

Makera S.

(b) County of Residence of First Listed Plaintiff

Jol:

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

Pelaware

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

DEFENDANTS

pe

Attomeys (/f Known)

 

Bouten

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Boone”

—

V\
CHlCag iy

S ~

4 cook
yO “etualy

Kevin Coy nlSh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

  
  
  
   

 

 

 

 

 

 

 

 

 

a se In MA QhWoyt2 E-MAILED
Il. BASIS OF JURISDICTION (Place an “X" in One Box Only) Il. CITIZENSHIP OF PRI IPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[11 US. Government (_]3 Federal Question DEF PIF DEF
Plaintiff (U.S. Government Not a Party) 1 [[] 1 Incorporated or Principal Place Oo4 (4
; ~ of Business In This State
JUL
[_]2 U.S. Goverment 4 Diversity LJ2 2 Incorporated and Principal Place © -[_] 5 we
Defendant ' (Indicate Citizenship of Parties in Item Hl) of Business In Another State
Citizen or Subject of a (13 [) 3 Foreign Nation Ole Cle
Foreign Country
IV. NATURE OF SUIT (Pace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
FE CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane [_] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability 1 690 Other 28 USC 157 BB 3729(a))
140 Negotiable Instrument Liability ([) 367 Health Care/ __ 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROP. GHTS 410 Antitrust
& Enforcement of Judgment] Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability [_] 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 84 Corrupt Organizations
oO 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR d Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Stan f 20 (15 USC 1681 or 1692)
60 Stockholders’ Suits 355 Motor Vehicle - 371 Truth in Lending Act | 485 Telephone Consumer
190 Other Contract Product Liability [_] 380 Other Personal |_]720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury oO 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) |_ Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation 865 RSI (405(g)) |_| 891 Agricultural Acts
10 Land Condemnation |_| 440 Other Civil Rights Habeas Corpus: |_|791 Employee Retirement | | 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act D 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate ] 870 Taxes (U.S, Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations |_| 530 General [_] 871 IRS—Third Party + 899 Administrative Procedure
| 290 All Other Real Property | 445 Amer. w/Disabilities - Bl 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application] Agency Decision
| 446 Amer. w/Disabilities -|_] 540 Mandamus & Other {ie Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confi Vt
V. ORIGIN (Place an,“X” in One Box Only)
oO 1 Original 2 Removed from oO 3 Remanded from oO 4 Reinstated or Cl 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File by wa)

VI. CAUSE OF ACTION

Cite thea CA Sag pat pee pers

SMe aS Se

NON LAB)

 

 

 

Berrie provided Had

 

ene Rental puthale, pty ted flo

 

VII. REQUESTEDIN [1] CHBCKIFTHISIS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

COMPLAINT:

VII. RELATED CASE(S)

(See instructions):

" DEMAND §

CHHCK YES only if dernandedin complaint:

JURY DEMAND:

 

 

es [JNo

 

 

IF ANY HGR
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG. JUDGE
JS 44 Reverse (Rev. 10/20)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)

(b)

(c)

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys, Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff, (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant, (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407,

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket

numbers and the corresponding judge names for such cases.

Date and Attorney Signature, Date and sign the civil cover sheet.
